
	

114 HRES 606 IH: Expressing support for designation of February 4, 2016, as National Cancer Prevention Day.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 606
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Israel (for himself, Mr. Higgins, Mr. Grijalva, Ms. Speier, Mr. Nolan, Mr. Levin, Mr. Dent, Ms. McCollum, Ms. Lee, Mr. Rangel, Ms. Bordallo, Mrs. Dingell, Ms. Slaughter, Mr. Van Hollen, Mr. Connolly, Mr. Cooper, Mr. Cicilline, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of February 4, 2016, as National Cancer Prevention Day.
	
	
 Whereas National Cancer Prevention Day is a day to remind us that when looking at cancer we need to look at prevention and reducing risks for human health and the environment;
 Whereas when we work to prevent cancer risks, it impacts human health, the environment, and the economy;
 Whereas cancer is one of the leading causes of death around the world and has touched the lives of nearly everyone, either directly or indirectly;
 Whereas the disease is the cause of nearly 1 out of every 4 deaths in the United States; Whereas by the end of 2016, approximately 1,685,210 new cases are expected to be diagnosed across the United States;
 Whereas more than 1,600 cancer-related deaths per day are expected throughout the year for a total of approximately 595,690; and
 Whereas February 4, 2016, would be an appropriate date to designate as Cancer Prevention Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Cancer Prevention Day;
 (2)recognizes all efforts to raise awareness for the reduction of cancer risks; and (3)recognizes the devastating effect cancer has on families and wishes to expand knowledge, encourage early detection, and work with friends in the medical and scientific fields to put an end to this deadly disease.
			
